DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Kulbaski on 2/08/2022
The application has been amended as follows: Please cancel claim 13. 

Allowable Subject Matter
Claims 1-8 and 10-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not suggest nor fairly disclose a water treatment apparatus comprising a gas sending portion for connecting between the ozone mixing portion and the treatment tank and supplying ozone-containing gas in the treatment tank, to the to-be-treated water in the ozone mixing portion; a to-be-treated water inlet portion for connecting between the ozone mixing portion and the treatment tank and supplying the to-be-treated water from the ozone mixing portion to the treatment tank; and a gas returning portion for connecting between the ozone mixing portion and the treatment tank and sending gas in the ozone mixing portion to the treatment tank.  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The claims are an improvement/modifications of the U.S. Patent 9,868,655. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAMERON J ALLEN/Examiner, Art Unit 1774

/Walter D. Griffin/Supervisory Patent Examiner, Art Unit 1774